J-S77032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.R. & B.R., MINORS                       IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: B.R., FATHER

                                                      No. 920 MDA 2016


                  Appeal from the Orders Entered May 10, 2016
                 in the Court of Common Pleas of Adams County
                      Orphans’ Court at Nos.: RT-2-2016(A)
                                  RT-3-2016(A)


BEFORE: PANELLA, J., OLSON, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED DECEMBER 12, 2016

        In these consolidated appeals, B.R. (Father) appeals the orders of the

Court of Common Pleas of Adams County, entered May 10, 2016, that

terminated his parental rights to his daughter, A.R., born in September of

2011, and his son B.R., born in September of 2012 (Children), and changed

the Children’s goals to adoption.1 We affirm.2

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  The trial court appears to have consolidated these cases administratively,
without notice on the docket. We note that although this appeal arose from
two separate orders entered in the trial court relating to each child, Father
apparently filed one notice of appeal that referenced both docket numbers.
While this practice is generally discouraged, see General Electric Credit
Corp. v. Aetna Casualty and Surety Co., 263 A.2d 448, 452-53 (Pa.
1970), we will overlook this procedural misstep. We also note that if Father
had filed separate notices of appeal from the decision as to each child, this
(Footnote Continued Next Page)
J-S77032-16



      Adams County Children and Youth Services (CYS) filed petitions to

terminate Father’s parental rights to the Children on March 4, 2016.3 The

trial court aptly summarized the events that led CYS to file those petitions in

its opinion entered July 6, 2016. We direct the reader to that opinion for the

facts of this case.

      The trial court held a hearing on CYS’ petitions on May 4, 2016.

Testifying at that hearing, in addition to Mother and Father, were CYS

caseworkers Carolynne Saum and Karen Rose; Central Pennsylvania Support

Services Caseworker Amy Hull; and the Children’s Foster Mother, J.K. The

trial court took additional testimony on May 10, 2016, when Ms. Saum

testified regarding the Children’s best interests and welfare, and where, after

a short adjournment, the trial court read its findings of fact and announced

its decision to terminate Father’s parental rights. The trial court entered its

orders terminating Father’s parental rights pursuant to 23 Pa.C.S.A. §§

2511(a)(1), (2), (5), (8) and (b) on May 10, 2016.        Father filed a single

notice of appeal and statement of errors complained of on appeal

                       _______________________
(Footnote Continued)

Court would have consolidated those appeals for the convenience of the
panel and the parties. See Pa.R.A.P. 513.
2
    T.M. (Mother) voluntarily relinquished her parental rights shortly after the
filing of the petition to terminate her parental rights. (See Trial Court
Opinion, 7/06/16, at 8). Mother did not file an appeal and she is not a party
to this appeal.
3
  B.R. is Father’s biological son. A.R. is not Father’s biological child, but he
is listed as her father on her birth certificate.



                                            -2-
J-S77032-16



referencing both B.R. and A.R’s docket numbers on June 6, 2016.            See

Pa.R.A.P. 1925(a)(2)(i).4

       Father raises the following questions on appeal:

       1. Did the trial court err in determining that [CYS] demonstrated
       by clear and convincing evidence that Father has evidenced a
       settled purpose of relinquishing his parental claims to the
       [Children] and/or has refused to perform parental duties
       pursuant to 23 Pa.C.S.A. 2511 §[](a)(1)?

       2. Did the trial court err in determining that [CYS] demonstrated
       by clear and convincing evidence that the [Children were]
       removed from Father’s care by Order of Court for a period of at
       least six months, the conditions which led to the removal
       continue to exist, Father cannot or will not remedy those
       conditions within a reasonable period of time, services
       reasonably available to him are not likely to remedy those
       conditions within a reasonable period of time, and termination of
       his parental rights would best serve the need and welfare of the
       child pursuant to 23 Pa.C.S.A §[]2511(a)(2) and 23 Pa.C.S.A.
       §[]2511(a)(5)?

       3. Did the trial court err in determining that [CYS] demonstrated
       by clear and convincing evidence that since the [Children were]
       removed from Father’s care by Order of Court, [twelve] months
       or more have elapsed, the conditions which led to the removal
       continue to exist and that termination of his parental rights
       would best serve the needs and welfare of the [Children]
       pursuant to 23 Pa.C.S.A. §[]2511(a)(8)?

(Father’s Brief, at 4).

       Our standard of review is as follows:

       In an appeal from an order terminating parental rights, our
       scope of review is comprehensive: we consider all the evidence
____________________________________________


4
  The trial court entered an opinion on July 6, 2016.          See Pa.R.A.P.
1925(a)(2)(ii).




                                           -3-
J-S77032-16


     presented as well as the trial court’s factual findings and legal
     conclusions. However, our standard of review is narrow: we will
     reverse the trial court’s order only if we conclude that the trial
     court abused its discretion, made an error of law, or lacked
     competent evidence to support its findings. The trial judge’s
     decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Further, we have stated:

           Where the hearing court’s findings are supported by
     competent evidence of record, we must affirm the hearing court
     even though the record could support an opposite result.
                  We are bound by the findings of the trial court
           which have adequate support in the record so long
           as the findings do not evidence capricious disregard
           for competent and credible evidence. The trial court
           is free to believe all, part, or none of the evidence
           presented, and is likewise free to make all credibility
           determinations and resolve conflicts in the evidence.
           Though we are not bound by the trial court’s
           inferences and deductions, we may reject its
           conclusions only if they involve errors of law or are
           clearly unreasonable in light of the trial court’s
           sustainable findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

     The trial court terminated Father’s parental rights pursuant to 23

Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).     In order to affirm the

termination of parental rights, this Court need only agree with any one

subsection of Section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).

Requests to have a natural parent’s parental rights terminated are governed

by 23 Pa.C.S.A. § 2511, which provides, in pertinent part:

     § 2511. Grounds for involuntary termination

                                    -4-
J-S77032-16



     (a) General rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

        (1) The parent by conduct continuing for a period of at least
        six months immediately preceding the filing of the petition
        either has evidenced a settled purpose of relinquishing
        parental claim to a child or has refused or failed to perform
        parental duties.

                                   *     *   *


     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

     It is well-settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re T.F., 847 A.2d 738, 742 (Pa. Super. 2004) (citation omitted). Further,

           [a] parent must utilize all available resources to preserve
     the parental relationship, and must exercise reasonable firmness
     in resisting obstacles placed in the path of maintaining the
     parent-child relationship. Parental rights are not preserved by
     waiting for a more suitable or convenient time to perform one’s

                                       -5-
J-S77032-16


      parental responsibilities while others provide the child with his or
      her physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citation

omitted).

      To terminate parental rights pursuant to section 2511(a)(1), the

person or agency seeking termination must demonstrate through clear and

convincing evidence that, for a period of at least six months prior to the

filing of the petition, the parent’s conduct demonstrates a settled purpose to

relinquish parental rights or that the parent has refused or failed to perform

parental duties. See In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.

Super. 2003).

      With respect to section 2511(a)(1), our Supreme Court has held:

            Once the evidence establishes a failure to perform parental
      duties or a settled purpose of relinquishing parental rights, the
      court must engage in three lines of inquiry: (1) the parent’s
      explanation for his or her conduct; (2) the post-abandonment
      contact between parent and child; and (3) consideration of the
      effect of termination of parental rights on the child pursuant to
      Section 2511(b).

Matter of Adoption of Charles E.D.M., II, 708 A.2d 88, 92 (Pa. 1998)

(citation omitted). Further,

      the trial court must consider the whole history of a given case
      and not mechanically apply the six-month statutory provision.
      The court must examine the individual circumstances of each
      case and consider all explanations offered by the parent facing
      termination of his or her parental rights, to determine if the
      evidence, in light of the totality of the circumstances, clearly
      warrants the involuntary termination.




                                     -6-
J-S77032-16



In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004), appeal denied, 872

A.2d 1200 (Pa. 2005) (citations omitted).

      The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and

welfare of the child.”    23 Pa.C.S.A. § 2511(b).     The Act does not make

specific reference to an evaluation of the bond between parent and child but

our case law requires the evaluation of any such bond. See In re E.M., 620

A.2d 481, 485 (Pa. 1993). However, this Court has held that the trial court

is not required by statute or precedent to order a formal bonding evaluation

performed by an expert.       See In re K.K.R.-S., 958 A.2d 529, 533 (Pa.

Super. 2008).

      We have examined the opinion entered by the trial court on July 6,

2016 in light of the record in this matter and are satisfied that the opinion is

a complete and correct analysis of this case.      Accordingly, we affirm the

orders of the Court of Common Pleas of Adams County that terminated

Father’s parental rights and changed the Children’s goals to adoption, on the

basis of the trial court’s opinion.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/12/2016


                                      -7-
                                                                                                      Circulated 11/23/2016 10:05 AM




                      IN THE COURT OF COMMON PLEAS OF ADAMS COUNTY, PENNSYLVANIA
                                                               ORPHANS COURT                                     ~            t~
               A.R
                  IN THE INTEREST OF:

                  B.R.                                                                        _RT-2-201 G(A)
                                                                                              RT-3-201 G(A)
                                                                                                                 ~ ~r..,,
                                                                                                                 t-




                                                                                                                 er
                                                                                                                      I   '
                                                                                                                              rn

                                                                                                                              0
                                                                                                                              .,
                                                                                                                                        ;:::::
                                                                                                                                        rri
                                                                                                                 1J           ~\        8
                                                                                                                  F.          -ij
                                          OPINION PURSUANT TO P;.;1, R.A.P. 1925(a)                               r-o         er:   I
                                                                                                                  _!)
                                                                                                                                    I

                          B.R. ("Father") appeals this Court's Order terminating his parental rights to his :

                  children, B.R. and A.R.1              For the reasons set forth below, it is respectfully requested

               that the Order terminating Father's parental rights be affirmed.

                          B.R. was born on September                 a    2012.   AR. was born on September~

               2011.2          Both children were taken into pr '.'.: -tive custody by Adams County Children

               and Youth Services ("ACCYS") on January                    2, 20·15 and have continuously remained

               in placement through ACCYS since that date.                    The protective custody followed initial

               interaction        with the agency beginning Octocer               22, 2014.    At that time, ACCYS

               received a referral concerning the adequacy of the children's living arrangements. In

               addition to housing issues, there were other concerns including heroin use by their

               biological mother, T.M. ("Mother"),               and the unavailability of adequate child care while

               Father worked. At the time, the children were living with Father and Mother.                               The

              family faced imminent eviction and was ultimately evicted on November 17, 2014.

               Following eviction, Father and Mother moved into a camper owned by a friend. The


              1
                B.R. is Father's biological son. Father is not biologically related to AR. however is listed on AR.'s
              birth certificate as her father.
              2
                Factual references are based upon this Court's notes of the May 4, 2016 proceeding as an official
              transcript of that proceeding was not properly requested by counsel. See Pa. R.J.A. No. 4007
              (requiring service of the request for transcript on the court reporter). By separate Order of Court, this
              Court has dictated a transcript of the May 4, 2016 proceeding be promptly prepared and filed of
      , .     ~ecord.      J.2 (IVV)i.€.5 ·w ~
.11'fJ/it.i q.vs~          /~ -~-~
    ,~      ~ -..J113%,Ffil-t;,           _        :-
A c.c.q.s.      J-- . . r:« -1 --µT8'2 of'vf    e,.;.
'({l /-Yhl..34 t)f\ i i-r;:::.Jt: ' j,, Ou,                                                                                                      .i: ~:
                                                                                                                                                 .   ,.
  ,., . ( ,   .,,,t   ~.~,(>-.,q:.rL\ ut)J---
 "JI Iv C::71£ ') ', ·, , ~        !lJt_) '
 -::(fl rnc.;\ e,JQ        A--,-n) CX-
camper however was inadequate for the well-being, health, and safety of the children

as it lacked reliable utility service, heat, and water. Additionally, the camper lacked an

adequate space to accommodate the children's needs. Accordingly, ACCYS worked

out a plan for the children's safety with all involved family members which resulted in

the children remaining with family members but separated from each other.                    The

child, A.R., moved in with her paternal grandparents.               B.R. was placed with a

paternal aunt and uncle. Family group decision making conferences were held on

December 5, 2014, and January 2, 2Q15. At the December 5, 2014 meeting, Father

agreed to develop a viable plan for the care of the children during his frequent and

lengthy unavailability caused by his work schedule as Mother's addiction to heroin

precluded her as a provider. During the January 2, 2015 family group meeting,

ACCYS was advised by the paternal grandparents that they were no longer willing to

provide for the care of A. R.       On that same date, a protective custody order was

entered giving physical and legal custody of the children to ACCYS as Father and

Mother had not stabilized their living arrangements but rather were living in a

homeless shelter.3 Additionally, Father had not developed a child care plan and

Mother's addiction remained a concern for her ability as a provider.

       On January 20, 2015, due to the reasons which prompted the emergency

custody order, the children were adjudicated dependent and placed in separate

kinship foster care in the custody of ACCYS. On February 17, 2015, a dispositional

hearing was conducted. At that time, Father was directed to participate and complete

3
 The Honorable John Kuhn presided over all dependency proceedings in this matter from the initial
petition until his retirement on December 31, 2015. Thereafter, he conducted a status review as
Senior Judge on January 19, 2016. All proceedings subsequent to that date have been conducted by
your undersigned.


                                               2
parenting classes; develop a plan to provide supervision for the children when he

was unavailable; participate in in-home family support services with Pressley Ridge;

attend    scheduled   visits   with   the   children;    attend    the    children's     medical     and

educational appointments; learn age appropriate discipline for the children; undergo

drug and alcohol evaluation and comply with treatment recommendations;                            obtain

housing and financial stability by May 30, 2015; resolve outstanding                     utility bills by

June 30, 2015 so he could obtain utility services at his residence; make efforts to

restore    his motor vehicle     operating     privileges;     begin     making    payment        toward

satisfying outstanding    criminal fines the nonpayment                of which presented         issues

concerning operating privilege        restoration    and potential incarceration;          and refrain

from interacting with known drug users.               During hearing,      the Court identified a

placement goal of reunification with the parents.

         The Court conducted a status review on April 9, 2015.                    At the review, the

Court was advised that on February 25, 2015, services provided by Pressley Ridge to

Father were     closed   due to Father's          inability   and/or     noncompliance       with the

scheduling of appointments.       Additionally,     although Father appeared to be making

efforts towards reunification, several issues remained unresolved.                  On the positive

side, Father participated in regular visits with the children and made effort to attend

the children's medical and educational appointments.              He also underwent a drug and

alcohol evaluation    which    determined      that no drug and alcohol                services    were

necessary.    The evaluation appeared accurate as he subsequently                   passed random

testing for controlled substances.          Father also claimed to have entered into a

payment agreement on his outstanding criminal fines.



                                                3
        On the other hand, Father's housing and economic circumstances                had not

improved.      Following a temporary separation, he and Mother reconciled and, at the

time of the status conference, had moved from the homeless shelter into temporary

housing at a motel.     He had not taken any steps to restore his operating privileges

nor towards resolving the overdue utility bills. Additionally, little effort had been made

in obtaining and identifying child care services when he was unavailable due to work

obligations.    Although Mother's potential as a resource had improved as she had

completed inpatient drug treatment, she had not yet stabilized to the extent of being a

viable resource.     As a result, following the status review, the children remained in

kinship foster care at separate residences.

       On May 8, 2015, after receiving notice from the kinship foster providers for

both children as to their unwillingness to continue to provide care, the Court ordered

the children to be placed together in a new foster care setting.      On June 9, 2015, the

Court conducted a permanency hearing. The housing situation had not improved as

Father and Mother continued to reside in a motel. Additionally, Father had made no

further effort to address his transportation      issues and was refusing to participate in

parenting classes.     Otherwise,   based on the parties' representations,        the Court

determined the Father and Mother were making reasonable effort to comply with the

established plan. The children remained in foster care placement.

       At the time of status review conference conducted by the Court on September

15, 2015, the parents' compliance with the plan had deteriorated.         It was noted the

Father had participated in only 21 of the 30 scheduled visits.        Additionally,   he had

failed to take any efforts to restore his license and/or obtain transportation.       To the·




                                              4
contrary,     he was arrested for an incident on August                10,   2015,    where he was

suspected of driving under the influence of alcohol and operating an unregistered

and uninspected vehicle.          Additionally,   Father had been cited in separate incidents

for motor vehicle violations one of which resulted in his vehicle being impounded by

law enforcement       authorities.      Father still had not attended parenting services as

directed by the Court's       February 17, 2015 Order.              Despite regular employment,

Father had failed to address outstanding              utility bills and had not obtained stable

housing as he continued to reside in a temporary residence at a local motel.                      His

efforts to obtain a housing voucher were denied due to his income exceeding the

guideline levels.      Although       he had entered into a payment plan for outstanding

criminal fines,     those fines       had actually    increased     due to his numerous        traffic

violations.    Mother and Father had again separated leaving unresolved the issue of a

care provider while Father was unavailable due to work obligations.                  There were also

indications    that Mother     had relapsed.          Alarmingly,    at the time      of the status

conference, it appeared the children's behavior in foster care had also deteriorated.

The Court was advised that B.R. had become more aggressive than usual and was

taking out his aggression through physically hitting siblings and foster parents.

       During the fall of 2015, ACCYS became concerned over the length of the

children's placement without significant progress towards reunification on the part of

the parents.      By letter dated August 27, 2015, ACCYS advised                     Father of their

expectations     for reunification.       Those expectations,       substantially     similar to the

originally identified plan, included obtaining and maintaining stable and safe housing

for the children; participating        in medical, dental, and other appointments            for the




                                                  5
children; and developing parenting skills to ensure for the children's safety and well-

being. During this time, it was apparent Mother had relapsed and that her visits with

the children were emotionally impacting the children.              ACCYS expressed concern to

Father about his participation      in arranging surreptitious visits between Mother and

children.

         On November 7, 2015, a family group decision making plan was established.

During      the   meeting   establishing     the   plan,     discussions     with   Father     occurred

concerning the negative impact which Mother's visits and behaviors                       had on the

children. Among the terms agreed to by the parties was Father's representation that

he would participate in establishing boundaries and limitations on Mother's visits with

the children and cooperation         with ACCYS            in that regard.     Additionally,     Father

promised to submit application for occupational                limited license by November 14,

2015.

         A permanency review hearing was held on November 9, 2015.                      At that time,

Father remained living at a local motel and had not made any progress toward

permanent housing. Additionally, he made no effort to address his outstanding utility

bills. His operating privileges remained under suspension.                   Although   he claimed,

once again, to be looking at the possibility for obtaining an occupational                      limited

license, no effort had been made to move forward in obtaining one.                      Additionally,

Father had attended less than half of his scheduled visits as he had attended only six

of the 13 scheduled visits occurring during the review period. Although Father began

participation in family support services, as of October 1, 2015, he still refused to

participate in parenting classes.          During the permanency review hearing, ACCYS




                                                   6
renewed     concern   over Father's    ability to provide supervision   and care due to

deficiencies   in his discipline of the children and his attentiveness    to their dietary

needs during visits. A plan for care providers during Father's unavailability had still

not been developed.       Father also was unable to identify an ability to respond to

emergency issues concerning the children should they arise while the children were

in his custody as he had no means of transportation.

        The lack of a long term placement also began taking its toll on the children.

They were exhibiting      increased    aggression   and tantrums   as well as confusion

concerning their circumstances.       The foster parents noted the digression in behavior

appeared related to the visitation schedule between the children and their parents

with the most difficult behaviors occurring immediately following visits. As a result of

the permanency review hearing, the children remained in the care and custody of the

agency at their placement with foster parents. Notably, during the hearing, the Court

discussed with Father the urgency of finding permanency for the children.       Although

the placement plan remained reunification, adoption remained a concurrent plan and

was openly discussed with the parents.

       On January 19, 2016, a status review conference was conducted.             At that

time, ACCYS advised the parents of their intent to file petitions to terminate their

parental rights.   Since the time of the most recent family group conferences, Father

did not appear motivated to complete the tasks identified at those conferences.

Father's   housing remained    unstable as he continued       to live at the temporary

residence at a local motel.   He had not taken any steps to obtain his occupational

limited license. ACCYS noted their continued concerns about Father participating in




                                             7
    covert contacts between the children and Mother and the negative emotional impact

    of Father's   continued   relationship   with Mother despite     Father's   claims to the

    contrary.4 Although Father was participating in visitations with the children, overnight

    visitations had not commenced due to Father's unwillingness and/or inability to

    provide a plan to provide care for the children in the event of an emergency. Father

    did not attend any medical or dental visits for the children despite those visits being

scheduled during evening hours when Father would be available. Father claimed at

the hearing that he was researching childcare providers and was prepared to enter

into an apartment lease.          Subsequent to the status review conference, Father

provided the agency with proof of a three-month apartment lease. He also provided

copies of notes concerning his effort to obtain daycare services for the children. On

March 4, 2016, ACCYS filed a Petition to Terminate Parental Rights of Mother and

Father.

          Following the filing of the petition, Mother voluntarily relinquished her parental

rights to both children. In addition to the information provided at the previous status

conference, hearing testimony reflected:

1.        Contrary to his representations to ACCYS, Father permitted Mother to
          attend a visit with the children in mid-April, 2016;
2.        When the children returned from visits, they reported to the foster
          parents that Father had transported them without carseats, and they
          had gone to pick up Mother on occasion;
3.        During a recent visit, both children defecated in their pants while with
          Father;
4.        The foster parents were no longer willing to serve as a placement
          resource for the children;
5.        Prior to visits, the foster parents recognized B.R. as being extremely
          anxious and A.R. as expressing reluctance to go on the visits;

4
 Agency suspicions were confirmed at the termination hearing held on May 4, 2016, wherein Mother
and Father both confirmed that Mother is currently pregnant with their child.


                                                8
6.        The children's behaviors continued to negatively escalate in relationship
          to the timeframe of visits;
7.        The guardian ad litem expressed, on behalf of the children, agreement
          with termination of Father's rights;
8.        Father had entered into a more permanent lease;
9.        Father was subsequently convicted for driving under the influence of
          alcohol for the August, 2015 incident, and is facing 30 days of
          incarceration; and
10.       Father had not yet attended parenting class.

          Based upon the foregoing, this Court terminated Father's rights to his children

under 23 Pa. C.S.A.      § 2511 (a)(1) (continued conduct of refusing or failing to perform

parental duties for a period of at least six months immediately preceding the filing of

petition); 23 Pa. C.S.A. § 2511 (a)(2) (repeated and continued conduct causing the

children to be without essential parental care; 23 Pa. C.S.A. § 2511 (a)(5) (conditions

leading to removal of children from care of parents have not been remedied for at

least six months); and 23 Pa. C.S.A. § 2511(a)(8) (children removed from care of

parents for 12 months or more, and conditions which led to removal continued to

exist).

          Recently, in In Re Adoption of G.L.L., 124 A.3d 344 (Pa. Super. 2015), the

Superior Court reiterated the burden and standard of proof necessary to terminate

parental rights:

           In a proceeding to terminate parental rights involuntarily, the burden of
          proof is on the party seeking termination to establish by clear and
          convincing evidence the existence of grounds for doing so. The
          standard of clear and convincing evidence is defined as testimony that
          is so "clear, direct, weighty and convincing as to enable the trier of fact
          to come to a clear conviction, without hesitance, of the truth of the
          precise facts in issue." It is well established that a court must examine
          the individual circumstances of each and every case and consider all
          explanations offered by the parent to determine if the evidence in light
          of the totality of the circumstances clearly warrants termination.




                                              9
Id. A.3d at 346, quoting In Re Adoptionof S.M., 816 A.2d 1117, 1122 (Pa. Super.

2003).

         Initially, the focus of the proceeding is on the conduct of the parent. The party

seeking termination must present clear and convincing evidence the parents' conduct

establishes a statutory ground for termination under Section 2511 (a) of the Adoption

Act, 23 Pa. C.S.A. § 2101-2938; In Re Adoptionof C.J.P., 114 A.3d 1046, 1049

(Pa. Super. 2015). Only if the court makes such a finding does the court engage in

determining the needs and welfare of the child under the standard of best interests of

the child. Id. A major aspect of this latter determination is the nature and status of

the emotional bond between the parent and the child with close attention given to the

effect on the child of permanently severing any such bond. Id. A.2d at 1050.

         Section 2511(a)(1) permits the involuntary termination of parental rights where

a parent either exhibits a settled purpose of relinquishing his or her parental claim or

refuses to perform parental duties for six months prior to the filing of a termination

petition. 23 Pa. C.S.A. § 2511 (a)(1).     Although the six-month period immediately

preceding the filing of the petition is most critical to the analysis, the court must

consider the entire history of the case and not mechanically apply the six-month

statutory provision. In Re I.J., 972 A.2d 5, 10 (Pa. Super. 2009).        In determining

whether a parent has refused to perform parental duties, appellate courts have

instructed that "[a] parent must utilize all available resources to preserve the parental

relationship, and must exercise reasonable firmness in resisting obstacles placed in

the path of maintaining the parent-child relationship." In Re B., N.M., 856 A.2d 847,

855 (Pa. Super. 2004). Thus, the performance of parental duties is a positive duty



                                           10
which requires affirmative performance.           In Re C.M.S., 832 A.2d 457, 462 (Pa.

Super. 2003). It is a duty that requires continuing interest in the child and a genuine

effort to maintain communication and association with the child.                  Id.   The

performance of parental duties is best understood in relation to the needs of the child

and requires that a parent exert himself or herself to take and maintain a place of

importance in the child's life. Id.

          Instantly, the record is replete with evidence reflecting a pattern in excess of

six months wherein Father subordinated the needs of his children to other interests.

With full knowledge that the children's placement originated from inadequate safe

housing, Father failed to take meaningful steps to remedy the situation for over a

year. Critically, this isn't a circumstance where Father did not have the ability to

improve his living circumstances. To the contrary, he had full-time employment.

With effort and responsible budgeting, he had the means to meet the goal of

obtaining suitable housing.       Rather, Father intentionally or disinterestedly lacked

motivation to address the housing issues at great detriment to his children's well-

being.

          Similarly, knowing that transportation and acquiring the ability to obtain utility

service were critical dominos in his housing circumstances, Father ignored those

issues.     Indeed, rather than taking affirmative steps to obtain his operator's license

and thus improve his ability to care for his children, he further jeopardized any ability

to do so by driving under the influence of alcohol and committing additional traffic

offenses.     His repeated actions in driving illegally selfishly elevated his personal

desires over the needs of his children.



                                             11
       Father was also sporadic, at best, in his effort to maintain communication with

the children and generally displayed      a lack of concern for their well-being.      He

repeatedly placed visitation with his children secondary to his employment          needs.

Although his explanation of a need to prioritize his job obligations in order to stabilize

his housing and other issues might excuse his prioritization of obligations, it does not

explain his lack of participation in medical and educational appointments        involving

the children which occurred during his non-work hours.       More importantly, his claims

of prioritizing issues rings hollow in light of the reality that he was not, in fact,

stabilizing his housing which he claimed was the priority.    To the contrary, the factual

record reveals Father was not making an "exerted" effort to reunify with his children

through such simple steps as scheduling visits with them during non-working hours.

       More direct evidence of Father's refusal to perform parental duties may be

found in his open defiance of the reunification plan, and the Court's directive, that he

participate in parenting classes to assist him in best performing his parental duties.

As early as February 17, 2015, the Court made Father aware of the concerns over

his parenting skills and directed that he complete parenting classes by June 30,

2015. At the final status conference held over 11 months later on January 19, 2016,

Father still had not attended the classes and was refusing to do so.         This refusal

remained firm despite ACCYS expressing          concerns over his appropriate     use of

discipline and attentiveness   to the dietary needs of the children as well as the

urgency of the need for him to address those concerns.

      Perhaps the most significant and critical action of Father consistent with a

breach of parental duties was his willingness to jeopardize the emotional health of his




                                           12
children for his personal needs.         In April of 2015, ACCYS made Father aware of their

concerns over Mother's ability to care for the children and the negative impact of her

visitations with the children.        Yet, Father continued to participate in a covert effort to

continue those visits by hiding both the visits and his relationship with Mother from

the agency.       Importantly,    as Father maintained          a relationship   with Mother, and

otherwise discounted the expectations             and goals set early on by the Court, the

children's emotional well-being, and consequently their behavior, deteriorated.

        Although it is true that at the time of the termination hearing Father claimed to

have stabilized his residency and was going to make efforts to restore his operating

privileges,   obtain care providers for the children while at work, and prioritize the

children's needs over his relationship with their mother, he falls short of having a

definitive plan in any of those areas.          Indeed, based on Father's history of making

promises      upon    which      he    never   followed   through,     the   Court     views    those

representations      as hollow claims which ultimately only delay permanency                   for the

children.     "A parent's vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability          of services,     may properly       be rejected as

untimely or disingenuous."            In Re Adoption of K.J., 936 A.2d 1128, 1133 (Pa.

Super. 2007), citing In Re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).                            As

insightfully noted by the ACCYS caseworker, throughout the pendency of this matter

Father simply was unmotivated in attending to the physical and emotional needs of

his children. Indeed, his casual approach to addressing the concerns affect the best

interests of his children was tantamount to an attitude of treating the children as a




                                                 13
convenience       to enjoy at his whim while others were required          to tend to the

responsibilities of providing for their daily needs and care.

          In addition to finding a basis for termination of Father's rights under Section

2511 (a)(1 ), the Court made similar findings under Sections 2511 (a)(2), (a)(5), and

(a)(8).     In order to terminate parental rights under Section 2511 (a)(2), the following

three elements must be met:

(1)       repeated and continued incapacity, abuse, neglect or refusal;

(2)       such incapacity, abuse, neglect or refusal has caused the child to be
          without essential parental care, control or subsistence necessary for his
          physical or mental well-being; and

(3)       the causes of the incapacity, abuse, neglect or refusal cannot or will not
          be remedied.

In Re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003). The grounds for

termination under this section may include acts of refusal as well as incapacity to

perform parental duties. In Re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002). As

discussed in detail above, Father's housing and financial circumstances, as well as

Mother's inability to serve as a care provider due to her addiction, caused the

children to be without essential parental care, control, or subsistence necessary for

their well-being. Despite having the ability to do so, Father failed to address those

matters.     More specifically, he outright refused, and continues to refuse, to attend

parenting classes deemed essential by the Court to his role as a provider. Thus, by

his own declared intent, the lack of parental care for the children will not be remedied.

          The same reasoning set forth herein above is applicable to the findings under

Section 2511(a)(5) and (a)(8). Although the Court's findings and reasoning are




                                             14
    applicable to both sections and will not be repeated, the Court's determination under

    Section 2511 (a)(8) deserves brief further discussion.

           In order to satisfy the requirements of Section 2511 (a)(8), the petitioner must

    produce clear and convincing evidence that: (1) the child has been removed from the

    care of the parent for at least 12 months; (2) the conditions which led to the child's

    removal continue to exist; and (3) involuntary termination of parental rights would

    best seNe the child's needs and welfare. In Re Adoption of R.J.S., 901 A.2d 502,

511 (Pa. Super. 2006).           Importantly, termination under this subsection does not

· require an evaluation of a parent's willingness or ability to remedy the conditions that

led to the placement of the child. Id.

          In regard to the first requirement under this statutory subsection, the children

were in placement from January 2, 2015, through the date of filing of the termination

petition on March 4, 2016; a period of 14 months. Accordingly, there is little dispute

the agency has met this threshold requirement. Likewise, the record establishes that

the conditions which led to the children's removal from Father continued to exist. As

discussed exhaustively herein above, Father has done nothing more to remedy the

circumstances which led to the children's placement other than to make promises of

future conduct; promises which in the past have proved hollow.5 As will be discussed

below, termination will also seNe the best interests of the children. Accordingly,

termination of Father's rights under 2511(a)(8) is appropriate.



5
  Although he has now claimed to enter into a long-term lease, that action has clearly occurred
subsequent to the filing of the termination petition and is properly precluded from consideration. In Re
Adoption of C.J.P., 114 A.3d 1046 (Pa. Super. 2015) (affirming statutory authority that a court shall
not consider any effort by parent to remedy the conditions described initiated subsequent to the giving
of notice of the filing of a termination petition).


                                                  15
        Having   found   the   existence   of   statutory   requirements   for   involuntary

termination of the Father's rights, consideration must also be given to whether the

children's   needs and welfare will be met by termination.        Section 2511 (b); In Re

T.S.M., 71 A.3d 251, 267 (Pa. 2013). This consideration includes consideration of

"[i]ntangible such as love, comfort, security, and stability." In Re K.M., 53 A.3d 781,

791 (Pa. Super. 2012). In doing so, the "utmost attention" should be paid to the

emotional bonds between the parent and child and the effect on the child of

permanently severing the parental bond. Id.

        Undoubtedly, as recognized by the Court during the termination hearing, there

is some evidence of a bond between Father and the children. Indeed, the Supreme

Court very recently recognized that even the most abused child often harbors some

positive emotion towards the abusive parent. In Re T.S.M., 71 A.3d 251 (Pa. 2013).

While instantly there is no evidence of physical abuse, the natural instinct of

attachment between a parent and a child should not be confused with the intensive

emotional bonding; severance of which would cause harmful impact upon the child.

Instantly, this Court weighed the limited bonding of the children with Father at their

early age in life. Weighing against a finding in Father's favor is the reality that the

turmoil in the children's lack of stability over their lengthy placement in foster homes

and the emotional harm thereby which has been caused to them. Children not only

have a right to have proper parenting and fulfillment of their potential in a permanent,

healthy, and safe environment, they have a need for the same. As such, vulnerable

children cannot be expected to shoulder the emotional and physical toll, and perhaps

permanent ramifications, of being shuffled from caregiver to caregiver without



                                           16
permanency     while a parent neglects their obligations       until a more suitable      or

convenient time.   Indeed, recognizing the negative impact which constant relocation

was having on the children,       the foster    parents   at the children's   most   recent

placement urged the Court to take steps towards permanency for the children's well-

being .. Unfortunately, shortly before termination hearing, the children were required

to be relocated once again.       Nevertheless,   ACCYS credibly represented         that a

permanent placement for the children had been found.          It is this Court's conclusion

that termination will improve the likelihood of finding a permanent adoptive home for

the children. See In the Matter of T.D., 949 A.2d 910, 922-23 (Pa. Super. 2008).

       In sum, Father's cavalier disregard for the needs of his children over a lengthy

period of time has caused significant issues for the healthy development of his

children requiring this Court, after significant efforts to rectify the circumstances, to

opt to sever Father's rights in favor of establishing long-term permanency for the

children.   As elegantly stated by Justice Baer, "[c]hildren are young for a scant

number of years, and we have an obligation to see to their healthy development

quickly. When courts fail ... the result, all too often, is catastrophically maladjusted

children." In Re T.S.M., 71 A.3d 251, 269 (Pa. 2013).

       For the foregoing reasons, it is respectfully requested that this Court's Order

granting termination of the parental rights of Father be affirmed.

                                          BY THE COURT:




                                          MICHAEL ~GEORGE
                                          President Judge
Date filed: July 6, 2016


                                           17